Citation Nr: 0800704	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-25 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than April 8, 
2002, for the assignment of a 50 percent disability rating 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than April 8, 
2002, for the grant of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from August 1950 to March 
1952.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 RO rating decision that 
assigned an effective date of April 8, 2002, for the award of 
a 50 percent disability rating for service-connected PTSD, 
and for the award of TDIU benefits.  The veteran timely 
appealed for an earlier effective date.


FINDINGS OF FACT

1.  In January 1994, the RO continued a 30 percent disability 
rating for the veteran's service-connected PTSD based on the 
report of a January 7, 1994 VA examination; the veteran did 
not submit a notice of disagreement within one year of the 
notice of that decision. 

2.  On April 8, 2002, VA received the veteran's claims for an 
increased disability rating for PTSD and for TDIU benefits. 

3.  In July 2002, the RO assigned a 40 percent disability 
rating for service-connected traumatic arthritis of the 
cervical spine, effective April 8, 2002.

4.  There was no claim for increased disability benefits, 
formal or informal, for service-connected PTSD or for TDIU 
benefits filed after January 7, 1994, and before April 8, 
2002. 

5.  During the one-year period preceding April 8, 2002, there 
is no medical evidence to establish that the veteran's PTSD 
had undergone an increase in severity.   

6.  During the one-year period preceding April 8, 2002, the 
medical evidence does not establish that the veteran's 
traumatic arthritis of the cervical spine had undergone an 
increase in severity.   

7.  During the one-year period preceding April 8, 2002, there 
is no evidence that the veteran was unable to secure or 
follow a substantially gainful occupation due solely to 
service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 8, 
2002, for the assignment of a 50 percent disability rating 
for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5110 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.400 (2007).

2.  The criteria for an effective date earlier than April 8, 
2002, for the award of TDIU benefits are not met.  
38 U.S.C.A. §§ 5101, 5107, 5110; 38 C.F.R. §§ 3.151, 3.157, 
3.341, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through a June 2005 letter, the RO notified the veteran of 
the evidence needed to establish an earlier effective date 
for the assignment of a 50 percent disability rating for PTSD 
and for the award of TDIU benefits.  This document served to 
provide notice of the information and evidence needed to 
substantiate the claims.

VA's letter notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

The letter asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The document meeting the VCAA's notice requirements was 
provided to the veteran after the rating action on appeal.  
The timing deficiency was remedied by the fact that the 
veteran's claims were re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
timing defect may be cured by the issuance of fully compliant 
notification followed by a re-adjudication of the claim).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Board finds no prejudice to the veteran in proceeding 
with a determination in these matters, as concluded below.  
There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the veteran's service medical records and 
outpatient treatment records.  The veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  If, however, it is factually ascertainable that an 
increase in disability had occurred within the one year 
immediately preceding the date of receipt of the claim, then 
the veteran can receive this earlier effective date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under applicable laws and regulations, if an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase. 38 
U.S.C.A. 5110(b)(2) (West 2002); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2) (2002); VAOPGCPREC 
12-98 (1998).  In making this determination the Board must 
consider all of the evidence, including that received prior 
to previous final decisions.  Hazan v. Gober, 10 Vet App 511 
(1997).

In this case, a decision of the Board in December 2004 
granted an increased disability rating of 50 percent for the 
veteran's service-connected PTSD, and awarded TDIU benefits.  
In January 2005, the RO issued a rating decision carrying out 
the Board decision.  The RO assigned an effective date of 
April 8, 2002, for the 50 percent disability rating for 
service-connected PTSD and for the award of TDIU benefits.  
This appeal for earlier effective dates followed.  

VA recognizes formal and informal claims. A formal claim is 
one that has been filed in the form prescribed by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a).  An informal claim must be written, see Rodriguez 
v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must 
identify the benefit being sought.  Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

Here, a rating decision in January 1994 continued a 30 
percent disability rating for the veteran's service-connected 
PTSD based on the report of a January 7, 1994 VA examination.  
Because the veteran did not appeal the January 1994 RO rating 
decision, that decision is final.  Under these circumstances, 
the Board is precluded from assigning an effective date 
earlier than January 7, 1994.  See 38 C.F.R. § 3.400(o).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.

The veteran filed claims for increased disability ratings and 
for TDIU benefits on April 8, 2002.  During the period 
between January 7, 1994, and the receipt of the veteran's 
claims for increased disability ratings and for TDIU benefits 
in April 2002, the evidence reflects no request for an 
increased disability rating in any filings.  Hence, there is 
not a single document of record, prior to April 8, 2002, that 
may be reasonably construed as a claim either for an 
increased disability rating for PTSD or for TDIU benefits.  
38 C.F.R. §§ 3.151(a), 3.155(a).

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The provisions of this 
regulation apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.

Other than "depression screening" reflecting that the 
veteran was taking medications, the evidence shows neither 
outpatient treatment nor VA hospital examination or admission 
for treatment of any service-connected disabilities during 
the period between the RO's notification of the January 1994 
rating decision and the RO's initial receipt of the veteran's 
claims for increase disability ratings and for TDIU benefits 
on April 8, 2002.  The evidence of record simply does not 
support a finding of any pending claim, formal or informal, 
prior to April 8, 2002.  Thus, the date of April 8, 2002, 
when specific claims for an increased disability evaluation 
for PTSD and for TDIU benefits (claims specifying the benefit 
sought) were initially received by the RO, as documented by 
date-stamp, is accepted as the date of claim.  See 38 C.F.R. 
§ 3.157(b)(1).



A.  Earlier Effective Date for the Assigned 
50 Percent Disability Rating for PTSD

The veteran contends that the assigned 50 percent disability 
rating should have been awarded earlier than the date VA 
received his claim for an increased disability rating for 
PTSD-i.e., April 8, 2002.

The question before the Board is when is it factually 
ascertainable from the evidence of record that the veteran 
met the criteria for the assigned 50 percent disability 
rating for PTSD.

As indicated above, the Board is required to look at all 
communications in the claims file that may be interpreted as 
a claim, formal and informal, for increased benefits, and 
then, look to all other evidence of record to determine the 
"earliest date as of which," within the year prior to the 
claim, the increase in disability was ascertainable.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992); 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.155, 3.400(o)(2).  

Here, there is no evidence of record during the one year 
prior to April 8, 2002, from which it is factually 
ascertainable that the veteran's PTSD had undergone an 
increase in severity.  There is no evidence that reflects a 
worsening of the veteran's PTSD within the year preceding 
April 8, 2002.  In fact, the June 2002 VA examination report 
(the basis for the increase now under consideration) is the 
first medical evidence, since the report of VA examination in 
January 1994, to even address the severity of the veteran's 
PTSD.  As the date of this examination is after the date of 
claim, clearly, there is no legal basis for the assignment of 
any effective date for the increase to 50 percent any earlier 
than April 8, 2002.  Id.

While the veteran asserts that a 50 percent disability rating 
for PTSD should be paid earlier than 2002, there is no legal 
basis for assignment for any such earlier effective date in 
this case.  

Here, the RO or AMC has assigned a 50 percent disability 
rating for PTSD from the date VA received his claim.

Because the weight of the evidence is against the assignment 
of an effective date earlier than April 8, 2002, reasonable 
doubt does not arise and the claim for an effective date 
earlier than April 8, 2002, for the assignment of a 50 
percent disability rating for PTSD is denied.

B.  Earlier Effective Date for the Award of TDIU Benefits

The veteran contends, in essence, that he is entitled to an 
effective date earlier than April 8, 2002, for the award of 
TDIU benefits.

A claim for a TDIU, in essence, is a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994). 

As noted above, VA received the veteran's claim for TDIU 
benefits on April 8, 2002.  In January 2005, the RO assigned 
an effective date of April 8, 2002, for the award of TDIU 
benefits, predicated on the severity of the veteran's 
service-connected PTSD (rated as 50 percent disabling) and 
his service-connected traumatic arthritis of the cervical 
spine (rated as 40 percent disabling).  As shown above, 
April 8, 2002, is accepted as the date of claim.  See 
38 C.F.R. § 3.157(b)(1).

A TDIU may be assigned where the schedular rating is less 
than total, when a veteran is unable to secure or follow a 
substantially gainful occupation as a result of service 
connected disabilities; provided that if there is only one 
such disability it is ratable at 60 percent or more, and that 
if there are two or more such disabilities, one is ratable at 
40 percent or more, and there is sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  

Significantly, April 8, 2002, is the first date in which the 
veteran satisfied the threshold percentage requirements of 
38 C.F.R. § 4.16(a).  

The question before the Board is when is it factually 
ascertainable from the evidence of record that the veteran 
was unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  

As noted above, VA is required to look to all other evidence 
of record to determine the "earliest date as of which," 
within the year prior to the claim, the increase in 
disability was ascertainable.  See Servello, 3 Vet. App. at 
196; 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155, 
3.400(o)(2).  

Here, there is no evidence of record during the one year 
prior to April 8, 2002, from which it is factually 
ascertainable that the veteran's service-connected 
disabilities rendered him unable to secure or follow a 
substantially gainful occupation.  While X-rays taken of the 
veteran's cervical spine in September 2001 revealed 
degenerative disc disease at C6-C7, this evidence was 
considered by the RO in assigning the current 40 percent 
disability rating for traumatic arthritis of the cervical 
spine, effective April 8, 2002.  Nor does this evidence alone 
clearly show that, prior to April 8, 2002, an increase in 
disability had occurred.  A decision by the Board in December 
2004 denied a disability rating in excess of 40 percent for 
the service-connected traumatic arthritis of the cervical 
spine.

The Board also notes that the currently assigned 50 percent 
disability rating for PTSD was based, in part, on the report 
of the June 2002 VA examination.  The examiner assigned a 
global assessment of functioning (GAF) score of 55, 
indicative of moderate difficulty in occupational 
functioning. The Board notes that, per the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (1994) (DSM-IV), a GAF score of 
55 does not establish total disability. 

Records also show that, in June 2002, the veteran's former 
employer reported that the veteran last worked in August 
2000; and the stated reasons for termination of employment 
were mandatory retirement due to age and health, and that 
medical bills were too high.  While age is not a factor for 
consideration in awarding TDIU benefits, this evidence 
suggests, and is supported by the record that, prior to 
April 8, 2002, the veteran was unable to secure or follow a 
substantially gainful occupation due to both his service-
connected and nonservice-connected disabilities.

In this case, the veteran first met the criteria for TDIU 
benefits on April 8, 2002, with a combined disability rating 
of 70 percent for his service-connected disabilities.

Because the weight of the evidence is against the assignment 
of an effective date earlier than April 8, 2002, reasonable 
doubt does not arise and the claim for an effective date 
earlier than April 8, 2002, for the award of TDIU benefits is 
denied.


ORDER

An effective date earlier than April 8, 2002, for the 
assignment of a 50 percent disability rating for PTSD is 
denied.

An effective date earlier than April 8, 2002, for the award 
of TDIU benefits is denied.


____________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


